 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
 7
     MICHELLE L. KOLB,                                           Case No. C18-5898-JPD
 8
                                     Plaintiff,
 9
             v.                                                  ORDER GRANTING PLAINTIFF’S
10                                                               APPLICATION TO PROCEED IN
     COMMISSIONER OF SOCIAL SECURITY,                            FORMA PAUPERIS
11
                                     Defendant.
12

13           After careful consideration of plaintiff’s application to proceed in forma pauperis

14   (“IFP”), the governing law, and the balance of the record, the Court ORDERS:

15           (1)     Plaintiff’s application to proceed IFP, Dkt. 1, is GRANTED. Plaintiff does not

16   appear to have funds available to afford the $400.00 filing fee.

17           (2)     The Clerk of the Court is directed to send a copy of this Order to plaintiff’s

18   counsel, and to issue summonses to plaintiff’s counsel to enable proper service of the

19   complaint on the appropriate parties. Plaintiff shall note that it is plaintiff’s attorney’s

20   responsibility to serve copies of the complaint properly along with appropriate summonses as

21   required by Rule 4 of the Federal Rules of Civil Procedure. Plaintiff may effectuate service

22   electronically as detailed in General Orders 04-15 and 05-15, by sending a copy of the

23   summonses and complaint, along with plaintiff’s identifying information, by email to

24


      ORDER - 1
 1   USAWAW.SSAClerk@usdoj.gov. A certificate of service must also be promptly filed with

 2   the Court.

 3          DATED this 13th day of November, 2018.

 4

 5
                                             AJAMES P. DONOHUE
 6                                            United States Magistrate Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


      ORDER - 2
